                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DARLENE M. DEROUCHIE,                            )      CASE NO. 1:18CV00365
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      MAGISTRATE JUDGE
                                                 )      JONATHAN D. GREENBERG
NANCY A. BERRYHILL,                              )
           Acting Commissioner                   )
           of Social Security,                   )      MEMORANDUM OF OPINION
                                                 )      AND ORDER
                      Defendant.                 )

       Plaintiff, Darlene M. Derouchie (“Plaintiff” or “Derouchie”), challenges the final

decision of Defendant, Nancy A. Berryhill,1 Acting Commissioner of Social Security

(“Commissioner”), denying her application for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). This

Court has jurisdiction pursuant to 42 U.S.C. § 405(g) and the consent of the parties, pursuant to

28 U.S.C. § 636(c)(2). For the reasons set forth below, the Commissioner’s final decision is

AFFIRMED.




 1
  On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of Social
 Security.

                                                1
                               I.   PROCEDURAL HISTORY

       In September 2014, Derouchie filed an application for SSI alleging a disability onset date

of January 1, 1999 and claiming she was disabled due to posttraumatic stress disorder,

depressive disorder, bipolar disorder, cocaine dependence, and hypertension. (Transcript (“Tr.”)

at 167, 189.) The applications were denied initially and upon reconsideration, and Derouchie

requested a hearing before an administrative law judge (“ALJ”). (Tr. 110, 124, 129.)

       On May 27, 2016, an ALJ held a hearing, during which Derouchie, represented by

counsel, and an impartial vocational expert (“VE”) testified. (Tr. 29.) On February 23, 2017,

the ALJ issued a written decision finding Derouchie was not disabled. (Tr. 12-28.) The ALJ’ s

decision became final on December 21, 2017, when the Appeals Council declined further

review. (Tr. 1.)

       On February 15, 2018, Derouchie filed her Complaint to challenge the Commissioner’s

final decision. (Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 14,

15.) Derouchie asserts the following assignment of error:

       (1) The ALJ erred by failing to properly evaluate the opinions of the State agency
       psychological consultants and further erred by failing to account for all of
       Plaintiff’s work-related limitations in her RFC finding.

(Doc. No. 14 at 2.)

                                       II.   EVIDENCE

A.     Personal and Vocational Evidence

       Derouchie was born in August 1964 and was fifty one years-old at the time of her

administrative hearing, making her a “person closely approaching advanced age” under social




                                                2
security regulations. (Tr. 22.) See 20 C.F.R. §416.963(d). She has a marginal education and is

able to communicate in English. (Id.) She has no past relevant work. (Id.)

B.     Medical Evidence2

       On January 13, 2014, Derouchie visited social worker Jaime Garay, MSW, reporting she

had recently been released from prison on December 24, 2013 and was not currently receiving

any mental health services. (Tr. 1279, 1280.) Social worker Garay provided Derouchie with

information on a behavioral health clinic. (Tr. 1280.)

       On August 29, 2014, Derouchie visited psychiatrist Gregory Boehm, M.D., at Recovery

Resources. (Tr. 1584.) She reported 19 month of sobriety. (Id.) Derouchie indicated she spent

most of her time at home, but enjoyed going to the zoo and the park. (Id.) She described

paranoia, anxiety, compulsive activity, and occasional hallucinations of her past abuser. (Id.)

She denied suicidal ideation. (Id.) On examination, Derouchie’s memory, judgment, and insight

were intact. (Tr. 1585.) She was attentive and focused. (Id.) Dr. Boehm noted Derouchie was

not currently taking psychotropic medications, but had done well on medication. (Id.) He

diagnosed bipolar disorder and PTSD and prescribed Prozac and Trazadone. (Id.) Dr. Boehm

also assessed a Global Assessment of Functioning (“GAF”) score3 of 50. (Id.)


 2
         The Court notes its recitation of the medical evidence is not intended to be
         exhaustive and is limited to the evidence cited in the parties’ Briefs. The Court
         further notes the Plaintiff has cited generally to large swaths of evidence in her
         brief, totaling over 150 pages. (Doc. No. 14 at 4.) This does not comply with the
         Court’s Order, which provides the brief “shall cite, by exact and specific
         transcript page number, the pages relating” to the fact at issue. (Doc. No. 5 at 3.)
         Thus, the Court will discuss only that evidence which has been cited by the
         parties with specificity, in compliance with this Court’s Order.
 3
         The GAF scale reports a clinician’s assessment of an individual’s overall level
         of functioning. An individual’s GAF is rated between 0-100, with lower numbers

                                                 3
       Derouchie visited therapist Kelly Barrows, LISW, at Recovery Resources on September

11, 2014. (Tr. 1891.) She reported increased stress over her living situation and her physical

health. (Id.) She indicated she was planning on contacting her family via social media and

assured Ms. Barrows it would not “bring up bad memories” from her abuse. (Id.)

       Derouchie returned to Ms. Barrows on September 25, 2014. (Tr. 1888.) She indicated a

fear of leaving her home due to several nearby murders. (Id.) She reported her fiancé

accompanied her outside the home and she otherwise stayed inside. (Id.) Derouchie denied any

current trauma symptoms. (Id.)

       On October 14, 2014, Derouchie visited case manager Megan Surniak, B.A., at Recovery

Resources. Derouchie was “doing good” and had no issues with her sleep. (Tr. 1884.) Ms.

Surniak observed Derouchie was “making progress.” (Id.)

       Derouchie returned to Dr. Boehm on November 13, 2014, reporting a recent

hospitalization for gastrointestinal problems. (Tr. 1875.) She indicated improved depression

and “greatly decreased” nightmares and flashbacks. (Id.) Dr. Boehm noted Derouchie tended to

socially isolate herself, but had no hallucinations, intact memory, judgment, and insight, and was

attentive and focused. (Tr. 1876.) Dr. Boehm concluded Derouchie was “doing well on

medication” and had maintained sobriety for nearly two years. (Tr. 1877.) He assigned a GAF

score of 50. (Id.)



 indicating more severe mental impairments. A GAF score between 41 and 50 indicates
 serious symptoms or any serious impairment in social, occupational or school
 functioning. A recent update of the DSM eliminated the GAF scale because of “its
 conceptual lack of clarity . . . and questionable psychometrics in routine practice.” See
 Diagnostic and Statistical Manual of Mental Disorders (DSM-5) at 16 (American
 Psychiatric Ass’n, 5th ed., 2013).


                                                4
       Derouchie continued to see therapist Kelly Barrows at Recovery Resources throughout

2015. On January 15, 2015, Derouchie expressed worries about her physical health. (Tr. 1961.)

On March 26, 2015, Derouchie’s depression had increased, which was contributing to

relationship problems. (Tr. 1960.) She denied suicidal ideation. (Id.) On May 8, 2015,

Derouchie was depressed, but reported improvement with her medication. (Tr. 1958.) On June

25, 2015, Derouchie relayed she had developed problems with her esophagus and digestive tract

from past alcohol abuse. (Tr. 1957.) She had maintained sobriety, but had depression over her

physical condition. (Id.) Derouchie indicated she spent most of her time at home, but enjoyed

visiting her grandchild. (Id.)

       Derouchie visited Kelly Barrows on July 13, 2015 and July 31, 2015, both times

reporting increased depression, with no suicidal ideation and continued sobriety. (Tr. 1956,

1954.) On August 19, 2015, Derouchie’s depression had improved with a higher dosage of

Prozac. (Tr. 1952.) She continued to feel paranoid and reported leaving a festival because of

crowds. (Id.)

       On October 22, 2015, Derouchie visited psychiatrist Anmol Toleni, M.D., at Recovery

Resources. (Tr. 1989.) On examination, her concentration and attention were normal, her

memory was intact, her thought content was appropriate, and her insight and judgment were fair.

(Tr. 1991, 1992.)

       On April 14, 2016, Dr. Tolani filled out a “Mental Impairment Questionnaire” prepared

by Derouchie’s attorney. (Tr. 2030-2032.) He listed her diagnoses as PTSD, cocaine use

disorder, major depressive disorder with psychosis, and alcohol use disorder. (Tr. 2030.) He




                                                5
observed her symptoms were of moderate severity with a fair prognosis. (Id.) Dr. Tolani opined

Derouchie was “seriously limited, but not precluded” in her abilities to:

       •        carry out very short and simple, as well as detailed, instructions;
       •        maintain attention and concentration for extended periods;
       •        perform activities within a schedule;
       •        manage regular attendance and be punctual within customary
                tolerances;
       •        sustain an ordinary routine without special supervision;
       •        work in coordination with or in proximity to others without being
                distracted by them;
       •        complete a normal workday and workweek without interruptions
                from psychologically based symptoms;
       •        perform at a consistent pace without an unreasonable number and
                length of rest periods;
       •        remember locations and work-like procedures;
       •        understand and remember very short and simple, as well as detailed,
                instructions;
       •        interact appropriately with the general public;
       •        ask simple questions or request assistance;
       •        accept instructions and respond appropriately to criticism from
                supervisors;
       •        get along with coworkers or peers without distracting them or
                exhibiting behavioral extremes;
       •        maintain socially appropriate behavior and adhere to basic
                standards of neatness and cleanliness;
       •        respond appropriately to changes in the work setting;
       •        be aware of normal hazards and take appropriate precautions; and
       •        set realistic goals or make plans independently of others.

(Tr. 2030, 2032.) Dr. Tolani concluded Derouchie would absent from work five days a month

and off-task 30% of the workday. (Tr. 2032.)

C.     State Agency Reports

       1.       Mental Impairments

       On November 6, 2014, state agency physician Karen Terry, Ph.D., reviewed Derouchie’s

medical records and completed a Psychiatric Review Technique (“PRT”) and Mental Residual

Functional Capacity (“RFC”) Assessment. (Tr. 84-85, 86-88.) She concluded Derouchie had (1)

                                                 6
moderate restriction of activities of daily living; (2) moderate difficulties in maintaining social

functioning; (3) moderate difficulties in maintaining concentration, persistence, and pace; and

(4) no episodes of decompensation. (Tr. 85.) With regard to Derouchie’s mental functional

limitations, Dr. Terry found Derouchie was moderately limited in her abilities to (1) understand,

remember, and carry out detailed instructions; (2) maintain attention and concentration for

extended periods; (3) work in coordination with or in proximity to others without being

distracted by them; (4) complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods; (5) interact appropriately with the general public; (6) accept

instructions and respond appropriately to criticism from supervisors; (7) get along with

coworkers or peers without distracting them or exhibiting behavioral extremes; and (8) respond

appropriately to changes in the work setting. (Tr. 86-88.) She found Derouchie was not

significantly limited in her abilities to (1) perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerance; (2) sustain an ordinary routine without

special supervision; (3) make simple work-related decisions; (4) ask simple questions or request

assistance; and (5) be aware of normal hazards and take appropriate precautions. (Id.) Dr. Terry

found no evidence of limitation in Derouchie’s abilities to (1) remember locations and work-like

procedures; (2) understand and remember very short and simple instructions; (3) carry out very

short and simple instructions; (4) maintain socially appropriate behavior and to adhere to basic

standards of neatness and cleanliness; (5) travel in unfamiliar places or use public transportation;

and (6) set realistic goals or make plans independently of others. (Id.) Dr. Terry explained the

basis of her conclusions as follows:


                                                  7
       Claimant with [history of] alcohol and crack abuse and poor compliance in
       regards to treatment efforts and meds. Claimant is likely to have difficulty
       understanding and remembering complex, multi-step instructions. However,
       she demonstrates the ability to understand and follow simple directives
       of 2-3 steps as evidenced by her ability to independently manage her
       [activities of daily living], shopping, and maintenance of household chores.

       ***

       Anxiety symptoms would limit [claimant’s] ability to sustain effort and
       concentration to persist to task completion. [Claimant] retains the
       capacity for carrying out simple repetitive tasks in a setting without
       demands for fast pace or high production.

       ***

       Claimant is sensitive, suspicious and uncomfortable socially, but condition is
       currently stable with no episodes of acute depression or manic symptoms
       and can relate adequately with others in a low demand setting for
       activities that do not require regular contact with the general public or
       direct collaborative efforts with others for task completion.

       ***

       Claimant is able to adapt to minor and infrequent changes in the work
       setting. She travels in her community, can recognize hazardous conditions
       in the workplace and make independent plans. She’ll perform optimally
       with routine job duties that remain static and are performed in a
       structured, stable, predictable work setting that doesn’t undergo
       frequent changes, any necessary changes need to occur infrequently and
       be adequately and easily explained to her ahead of time.

       [Claimant] does have a substance abuse diagnosis and her capacity may be
       impacted when under the influence of a substance.

(Id.)(emphasis added)

       On April 26, 2015, state agency physician Vicki Warren, Ph.D., reviewed Derouchie’s

medical records and completed a PRT and Mental RFC Assessment. (Tr. 101-102, 103-105.)

She affirmed Dr. Warren’s assessment. (Id.)



                                                8
       2.       Physical Impairments

       On October 31, 2014, state agency physician Leigh Thomas, M.D., reviewed Derouchie’s

medical records and concluded Derouchie had no severe physical impairment. (Tr. 83-84.)

       On April 25, 2015, state agency physician Leslie Green, M.D., reviewed Derouchie’s

medical records and affirmed Dr. Thomas’ conclusion. (Tr. 100-101.)

D.     Hearing Testimony

       During the May 27, 2016 hearing, Derouchie testified to the following:

       •        She lives in an apartment with one other individual. (Tr. 37.) She reached the
                seventh grade in school. (Tr. 38.) She has difficulty reading and describes
                herself as “very, very illiterate.” (Tr. 39.) She is able to add, but has trouble
                managing money. (Tr. 40.)

       •        She has been to prison on seven separate occasions. (Tr. 43.) She worked
                several jobs in prison, including wiping tables and doing laundry. (Tr. 39.) She
                has never had a drivers’ license and uses the bus for transportation. (Tr. 41.)

       •        She is paranoid schizophrenic and avoids others. (Tr. 44.) She experienced
                trauma as a child and has been receiving mental health treatment since age six.
                (Tr. 46.) She rarely leaves her home. (Tr. 55.) When she was incarcerated, she
                was in maximum security and had little interaction with others. (Id.)

       •        She has back problems and cannot stand for long periods. (Tr. 47.) She takes
                Naprosyn for her pain. (Tr. 48.) She had surgery on both feet and her left ankle.
                (Tr. 49.) She is supposed to wear a medical shoe on her left foot. (Id.)

       •        She has bronchitis and COPD. (Tr. 53.) She has trouble breathing when it is
                hot. (Id.) She uses a machine to sleep at night. (Id.)

       •        She is addicted to alcohol, but has been sober since July 2015. (Tr. 57.) She
                also used crack cocaine in the past, but has not done so since July 2015. (Tr.
                58.)

       The VE testified Derouchie had no past relevant work. (Tr. 66.) The ALJ then posed the

following hypothetical question:




                                                9
        For the first hypothetical, I’m going to ask, Mr. Warner, if you can please
        assume an individual of claimant’s age, education and work experience, and
        if you can also assume that this individual is limited to perform simple,
        routine and repetitive tasks, but not at a production rate pace. Have
        occasional interactions with supervisors, coworkers, and the public. Is
        limited to occasional routine work place changes that can be easily explained
        to this individual ahead of time.

(Tr. 66.)

        The VE testified the hypothetical individual would be able to perform several

representative jobs in the economy, such as hand packager (D.O.T. #920.587-018); machine

packager (D.O.T. #920.685-078); and kitchen helper (D.O.T. #318.687-010). (Tr. 67.)

        Later in the hearing, Derouchie’s attorney and the VE engaged in the following

exchange:

        Attorney: And if we were to assume a hypothetical individual who had
        anxiety symptoms such that they would limit the individual’s ability to
        sustain effort and concentration to persist to task completion, they wouldn’t
        be able to perform any unskilled work, isn’t that correct?

        VE: Okay. Anxiety – again, could you please repeat the specific restriction?
        Attorney: Sure. This hypothetical individual –

        VE: Right.

        Attorney: – has anxiety symptoms such that they would limit that
        individual’s ability to sustain their effort and concentration to persist to task
        completion, they wouldn’t be able to perform any unskilled work,
        particularly with regards to persisting to task completion, isn’t that correct?

        VE: Well, how would it limit – to what degree would it limit their ability to
        do that?

        Attorney: Well, maybe I’ll address it another way and take a step back.
        How important is it for somebody to be able to complete tasks?

        VE: They have to do it consistently.




                                                  10
       Attorney: And so if they were unable to consistently sustain their effort and
       concentration to persist to task completion, they wouldn’t be able to
       perform any tasks. They wouldn’t be able to maintain employment, is that
       correct?

       VE: Correct. And they wouldn’t be able to do these entry level, unskilled
       jobs.

(Tr. 69-70.)

                             III.   STANDARD FOR DISABILITY

       A disabled claimant may also be entitled to receive SSI benefits. 20 C.F.R. § 416.905;

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524 (6th Cir. 1981). To receive SSI benefits,

a claimant must meet certain income and resource limitations. 20 C.F.R. §§ 416.1100 and

416.1201.

       The Commissioner reaches a determination as to whether a claimant is disabled by way

of a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). See also Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). First, the claimant must demonstrate that she is not currently engaged in

“substantial gainful activity” at the time of the disability application. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). Second, the claimant must show that she suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c) and 416.920(c). A “severe

impairment” is one that “significantly limits . . . physical or mental ability to do basic work

activities.” Abbot, 905 F.2d at 923. Third, if the claimant is not performing substantial gainful

activity, has a severe impairment that is expected to last for at least twelve months, and the

impairment, or combination of impairments, meets or medically equals a required listing under

20 CFR Part 404, Subpart P, Appendix 1, the claimant is presumed to be disabled regardless of


                                                 11
age, education or work experience. See 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the

claimant’s impairment or combination of impairments does not prevent her from doing her past

relevant work, the claimant is not disabled. 20 C.F.R. §§ 404.1520(e)-(f) and 416.920(e)-(f).

For the fifth and final step, even if the claimant’s impairment does prevent her from doing her

past relevant work, if other work exists in the national economy that the claimant can perform,

the claimant is not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), and 416.920(g).

                  IV.    SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1.       The claimant has not engaged in substantial gainful activity since May 29,
                2014, the application date (20 CFR 416.971 et seq.).

       2.       The claimant has the following severe impairments: anxiety disorders,
                affective disorders, and alcohol and substance addiction disorders (20 CFR
                416.920(c)).

       3.       The claimant does not have an impairment or combination of impairments
                that meets or medically equals the severity of one of the listed impairments
                in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925
                and 416.926).

       4.       After careful consideration of the entire record, I find that the claimant has
                the residual functional capacity to perform a full range of work at all
                exertional levels but with the following nonexertional limitations: she is
                limited to performing simple, routine, and repetitive tasks, but not at a
                production rate pace; she can have occasional interactions with supervisors,
                coworkers, and the public; and is limited to occasional, routine workplace
                changes that can be easily explained to her ahead of time.

       5.       The claimant has no past relevant work (20 CFR 416.965).

       6.       The claimant was born on August 11, 1964 and was 49 years old, which is
                defined as a younger individual age 18-49, on the date the application was
                filed (20 CFR 416.963).

       7.       The claimant has a marginal education and is able to communicate in English
                (20 CFR 416.964).

                                                12
       8.       Transferability of job skills is not an issue because the claimant does not
                have past relevant work (20 CFR 416.968).

       9.       Considering the claimant’s age, education, work experience, and residual
                functional capacity, there are jobs that exist in significant numbers in the
                national economy that the claimant can perform (20 CFR 416.969 and
                416.969(a)).

       10.      The claimant has not been under a disability, as defined in the Social Security
                Act, since May 29, 2014, the date the application was filed (20 CFR
                416.920(g)).

(Tr. 17-23.)
                                  V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the

Social Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at

* 2 (6th Cir. April 1, 2011). Specifically, this Court’s review is limited to determining whether

the Commissioner’s decision is supported by substantial evidence and was made pursuant to

proper legal standards. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010);

White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been

defined as “‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings are

supported by substantial evidence, the Court does not review the evidence de novo, make

credibility determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs.,

889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston

v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner

                                                13
are not subject to reversal, however, merely because there exists in the record substantial

evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir.

2001) (citing Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of

Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999)(“Even if the evidence could also support another

conclusion, the decision of the Administrative Law Judge must stand if the evidence could

reasonably support the conclusion reached.”) This is so because there is a “zone of choice”

within which the Commissioner can act, without the fear of court interference. Mullen, 800 F.2d

at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by

substantial evidence, the Court must determine whether proper legal standards were applied.

Failure of the Commissioner to apply the correct legal standards as promulgated by the

regulations is grounds for reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281

(6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if

supported by substantial evidence, however, a decision of the Commissioner will not be upheld

where the SSA fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [where] the reasons given by the trier of fact do

not build an accurate and logical bridge between the evidence and the result.” Fleischer v.

Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir.1996); accord Shrader v. Astrue, 2012 WL 5383120 (E.D. Mich. Nov. 1, 2012) (“If

relevant evidence is not mentioned, the Court cannot determine if it was discounted or merely


                                                 14
overlooked.”); McHugh v. Astrue, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D.

Ohio July 9, 2010).

                                          VI.     Analysis

       In her sole assignment of error, Derouchie argues the ALJ failed to “properly evaluate the

opinions of the State agency psychological consultants and further erred by failing to account for

all of Plaintiff’s work-related limitations in her RFC finding.” (Doc. No. 14 at 7.) Derouchie

contends while the ALJ assigned the state agency psychological consultants’ opinions “great

weight,” she did not explain “why she did not adopt their opinion that Plaintiff was limited in her

ability to sustain effort and concentration to persist to task completion.” (Id. at 8.) She asserts

this error was not harmless, as the vocational expert’s testimony established the “limited ability

to sustain effort and concentration to persist to task completion . . . would preclude the ability to

perform even unskilled work.” (Id. at 8, 9.)

       The Commissioner maintains the ALJ properly considered the state agency physicians’

opinions and “accounted for the resulting limitations in the RFC finding.” (Doc. No. 15 at 7.)

The Commissioner contends the state agency consultants found Derouchie “retained the capacity

to carryout simple, routine, and repetitive tasks, but not at a production rate pace,” which the

ALJ accounted for in the RFC. (Id. at 9.) The Commissioner further argues “while the

vocational expert stated that a person who could not consistently complete tasks would not be

able to maintain employment, neither the state agency psychological consultants nor the ALJ

found that Plaintiff could not consistently complete tasks.” (Id. at 9.)

       The RFC determination sets out an individual's work-related abilities despite their


                                                 15
limitations. See 20 C.F.R. § 416.945(a). A claimant's RFC is not a medical opinion, but an

administrative determination reserved to the Commissioner. See 20 C.F.R.§ 416.927(d)(2). An

ALJ "will not give any special significance to the source of an opinion on issues reserved to the

Commissioner." See 20 C.F.R.§ 416.927(d)(3).4 As such, the ALJ bears the responsibility for

assessing a claimant's RFC, based on all of the relevant evidence. See 20 C.F.R. § 416.946(c).

"Judicial review of the Commissioner's final administrative decision does not encompass

re-weighing the evidence." Carter v. Comm'r of Soc. Sec., 2012 WL 1028105 at * 7 (W.D.

Mich. Mar. 26, 2012) (citing Mullins v. Sec'y of Health & Human Servs., 680 F.2d 472 (6th Cir.

1982); Reynolds v. Comm'r of Soc. Sec., 424 Fed. App’x 411, 414 (6th Cir. 2011); Vance v.

Comm'r of Soc. Sec., 260 Fed. App’x 801, 807 (6th Cir. 2008)).

       With respect to agency reviewing physicians’ opinion, an ALJ must weigh their opinions

under the same factors5 as treating physicians, including the supportability and consistency of the

opinions, as well as the specialization of the physician. See 20 C.F.R. § 416.927. However,

ALJs “are not bound by any findings made by State agency medical or psychological

consultants, or other program physicians or psychologists.” 20 C.F.R. § 404.1527(e)(2) (I).

Nonetheless, because “State agency medical and psychological consultants and other program


 4
         Revised versions of these regulations took effect on March 27, 2017 and apply to
         disability claims filed on or after that date. See 82 Fed. Reg. 5844 (March 27,
         2017).
 5
         These factors include the relationship and frequency of examination, the nature
         and extent of the treatment relationship, how well-supported the opinion is by
         medical signs and laboratory findings, its consistency with the record as a whole,
         the treating source's specialization, the source's familiarity with the Social
         Security program and understanding of its evidentiary requirements, and the
         extent to which the source is familiar with other information in the case record
         relevant to the decision. 20 CFR §416.1527(c)(1)-(6).

                                                16
physicians, psychologists, and other medical specialists are highly qualified physicians,

psychologists,” ALJs must consider their findings and opinions. Id.

       At step four, the ALJ made the following RFC determination:

       [S]he is limited to performing simple, routine, and repetitive tasks, but not at
       a production rate pace; she can have occasional interactions with
       supervisors, coworkers, and the public; and is limited to occasional, routine
       workplace changes that can be easily explained to her ahead of time.

(Tr. 19.) In her discussion at step four, the ALJ assigned “great weight” to the state agency

psychologists, reasoning as follows:

       The opinions of State agency psychological consultants, Karen Terry, PhD
       and Vicki Warren, PhD (Ex. 1A, 3A), are given great weight because they
       are consistent with the evidence as a whole, which reflects long periods with
       few if any reported symptoms while the claimant was compliant with
       treatment and no abnormal mental status examination findings, as detailed
       above.

(Tr. 21-22.)

       Derouchie contends the ALJ’s RFC determination is inconsistent with the findings made

by the state agency physicians because it failed to include6 the restriction she “was limited in her

ability to sustain effort and concentration to persist to task completion.” (Doc. No. 14 at 8.) A

review of the record indicates Derouchie is referring to state agency psychologist Karen Terry,


 6
         The Commissioner asserts Derouchie is also arguing the ALJ failed to account for
         Dr. Terry’s finding Derouchie was moderately limited in her ability to maintain
         attention and concentration for extended periods. (Doc. No. 15 at 7.) The
         Commissioner is correct this finding does not constitute an RFC assessment. See
         King v. Comm’r of Soc. Sec., 2018 WL 4214388, *7 (S.D. Ohio Sept. 5, 2018);
         Clark v. Berryhill, 2017 WL 6987959, *14-15 (N.D. Ohio Dec. 22, 2017), report
         and recommendation adopted by 2018 WL 454393 (N.D. Ohio Jan. 16, 2017).
         However, a review of Derouchie’s brief indicates her arguments are not regarding
         this limitation, but rather, the finding she was limited in her ability to sustain
         effort and concentration to persist to task completion. (Doc. No. 14 at 8.) Thus,
         the Court will not address this additional limitation any further.

                                                 17
Ph.D.’s November 6, 2014 assessment. Within this assessment, Dr. Terry provided the

following conclusion:

       Anxiety symptoms would limit [claimant’s] ability to sustain effort and
       concentration to persist to task completion. [Claimant] retains the capacity
       for carrying out simple repetitive tasks in a setting without demands for fast
       pace or high production.

(Tr. 87.) State agency psychologist Vicki Warren, Ph.D., affirmed this conclusion. (Tr. 104.)

       Within the RFC, the ALJ limited Derouchie to “simple, routine, and repetitive tasks, but

not at a production rate pace.” (Tr. 19.) This RFC essentially adopts the findings made by Dr.

Terry and affirmed by Dr. Warren. Accordingly, the Court finds the ALJ appropriately assigned

this opinion “great weight.” (Tr. 21-22.)

       Derouchie argues this limitation did not fully incorporate the findings made by Dr. Terry.

(Doc. No. 14 at 8.) However, Dr. Terry’s observation Derouchie would have limits in her

“ability to sustain effort and concentration to persist” at tasks is not a specific restriction7 which


 7
         The VE’s testimony illustrates this. Indeed, at the administrative hearing,
         Derouchie’s counsel provided Dr. Terry’s exact language when questioning the
         VE:

         Attorney: And if we were to assume a hypothetical individual who
         had anxiety symptoms such that they would limit the individual’s
         ability to sustain effort and concentration to persist to task
         completion, they wouldn’t be able to perform any unskilled work,
         isn’t that correct?

         VE: Okay. Anxiety – again, could you please repeat the specific
         restriction?

         Attorney: Sure. This hypothetical individual –

         VE: Right.

         Attorney: – has anxiety symptoms such that they would limit that

                                                  18
the ALJ could have placed in the RFC. Rather, Dr. Terry was acknowledging Derouchie’s

capacity to sustain effort and concentration to persist at tasks was impaired. She then indicated

the degree and the extent of the impairment by restricting Derouchie to simple, repetitive tasks

without demands for fast pace or high production. (Tr. 87.) The ALJ accordingly placed this

specific limit in the RFC.

       Derouchie also contends because the ALJ assigned Dr. Terry’s opinion “great weight,”

the ALJ was compelled to include all the limitations in Dr. Terry’s Mental RFC Assessment, or

explain any deviation therein. (See Doc. No. 14 at 8.) The Court rejects this argument. When

an ALJ accords “great weight” to a medical opinion, the ALJ is not required to adopt every facet

of the opinion expressed by the medical source. See Taylor v. Colvin, 2013 WL 6162527 at *15

(N.D.Ohio Nov.22, 2013) (finding ALJ was not required to adopt every opinion of an ME “by

virtue of the fact that, overall, he gave [the ME's] opinion great weight”). See also White v.

Comm'r of Soc. Sec., 2013 WL 4817673 at * 16 (N.D.Ohio 2013) (noting that “[t]he fact that the

ALJ did not incorporate all of Dr. Castor's restrictions, despite attributing significant weight to

his opinion, is not legal error in and of itself”); Smith v. Comm'r of Soc. Sec., 2013 WL 1150133

at * 11 (N.D. Ohio Mar. 19, 2013) (“Simply put, there is no legal requirement for an ALJ to

explain each limitation or restriction he adopts or, conversely, does not adopt from a



         individual’s ability to sustain their effort and concentration to
         persist to task completion, they wouldn’t be able to perform any
         unskilled work, particularly with regards to persisting to task
         completion, isn’t that correct?

         VE: Well, how would it limit – to what degree would it limit
         their ability to do that?

         (Tr. 69-70.)(emphasis added)

                                                 19
non-examining physician's opinion, even when it is given great weight”). Thus, although the

ALJ assigned “great weight” to Dr. Terry’s opinion, she was not required to adopt the limitations

verbatim or explain any deviation from the opinion.

       In addition, Derouchie asserts the VE’s testimony establishes the “limited ability to

sustain effort and concentration to persist to task completion . . . would preclude the ability to

perform even unskilled work.” (Doc. No. 14. at 8, 9.) However, this is a misrepresentation of

the VE’s testimony. At the administrative hearing, Derouchie’s attorney asked the VE if an

individual who was “unable to consistently sustain their effort and concentration to persist to

task completion” would be able to maintain employment. (Tr. 70.) The VE responded such an

individual would not be able to maintain employment or perform “entry level, unskilled jobs.”

(Id.) This testimony differs from the findings of Dr. Terry, who simply observed Derouchie was

limited in her ability to consistently sustain effort and concentration to persist at tasks, not

completely precluded from doing so. (Tr. 87.) Thus, Derouchie has not established the inclusion

of Dr. Terry’s notation would result in a finding of disability. Indeed, as discussed supra, when

Derouchie’s attorney did provide Dr. Terry’s exact wording to the VE, the vocational expert was

unable to provide an exact answer and requested a specific limit. (Tr. 69-70.)

       Derouchie also points to another excerpt of the VE testimony, which established an

individual who was off task for 30% of the workday would be precluded from employment.

(Doc. No. 14 at 9, Tr. 72, 73.) Within the RFC, the ALJ accounted for several mental

limitations, but did not include a percentage of off-task behavior. (Tr. 19.) Thus, Derouchie’s

argument surrounding this additional VE testimony is irrelevant. See Salyer v. Comm’r of Soc.

Sec., 574 F. App'x 595, 596 (6th Cir. 2014). (“Regarding the first contention, though the VE


                                                  20
testified that Salyer’s job prospects would diminish if certain hypothetical conditions applied,

that testimony lacks relevance because in fact the ALJ found that none of those conditions

applied.). See also Watson v. Comm’r of Soc. Sec., 2018 WL 6386361, *9-10 (N.D. Ohio Dec.

6, 2018).

       Moreover, the ALJ’s RFC is supported by substantial evidence. Derouchie regularly

received medications and counseling through Recovery Resources. (Tr. 1584, 1875, 1958,

1952.) The treatment notes indicate Derouchie tended to socially isolate herself, but her

memory, judgment, and insight were often intact. (Tr. 1584, 1585, 1888, 1876, 1957, 1991.)

She presented to appointments as attentive and focused. (Tr. 1585, 1876, 1991.) However,

Derouchie did experience paranoia, flashbacks, and nightmares to past abuse. (Tr. 1952, 1584,

1875.) The RFC accounted for Derouchie’s limitations in concentration, persistence, or pace by

limiting her to “performing simple, routine, and repetitive tasks, but not at a production rate

pace.” (Tr. 19.) Derouchie points to no medical evidence which would indicate greater

limitations than assessed by the ALJ. (See Doc. No. 14 at 8, 9.)

       In sum, the ALJ’s RFC is consistent with Dr. Terry’s opinion, to which the ALJ

appropriately gave great weight. The ALJ’s RFC is also consistent with the substantial weight of

the evidence, which confirms PTSD symptoms, but intact memory, judgment, insight, and

normal attention and concentration. As the RFC is both consistent with the opinion of a state

agency physician and the medical evidence, it properly accounts for Derouchie’s mental health

limitations.




                                                 21
       Accordingly, the Court finds the ALJ properly considered the opinions of the state

agency psychologists and the resulting RFC is supported by substantial evidence. Derouchie’s

assignment of error is without merit.

                                    VII.   CONCLUSION

       For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


       IT IS SO ORDERED.

                                                    s/Jonathan D. Greenberg
                                                   Jonathan D. Greenberg
                                                   United States Magistrate Judge
Date: December 19, 2018




                                              22
